United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
DEPARTMENT OF THE ARMY, ARMY
CORPS OF ENGINEERS, Seattle, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-784
Issued: July 10, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 19, 2013 appellant, through her attorney, filed a timely appeal of a
December 6, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her claim for compensation.1 Pursuant to the Federal Employees’ Compensation Act2
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of
the case.
ISSUE
The issue is whether appellant established that she was disabled for the period August 26
through September 28, 2012 due to her accepted employment injury.
1

OWCP issued two final decisions after the February 19, 2013 appeal date. On February 25, 2013 it denied
appellant’s claim for a subsequent period of disability and on March 28, 2013 OWCP suspended her compensation
benefits due to her refusal to submit to a scheduled medical examination. Appellant has not appealed from these
decisions in the current appeal. See 20 C.F.R. § 501.3(a).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 12, 2012 appellant, then a 29-year-old realty specialist, filed an occupational
disease claim alleging cervicalgia, bulging discs, chest, neck, elbow and wrist pain and difficulty
breathing due to repeated stress and strain due to her federal employment. She first became
aware of her condition on April 26, 2012 and first related it to her employment on that date. On
July 11, 2012 OWCP accepted appellant’s claim for degeneration of cervical intervertebral disc.
On July 16, 2012 appellant’s attending physician, Dr. John M. Tudela, a Board-certified
internist, stated that she was disabled through August 1, 2012. In a report dated July 27, 2012,
Dr. ChiKit Gall, a Board-certified internist, examined appellant and noted slow improvement of
her discomfort with physical therapy and light-duty work four hours a day. She stated that
appellant should consider ergonomic evaluation of her office space before she returned to work.
Dr. Gall stated, “Should return to her regular workout as tolerated.”
On October 5, 2012 appellant filed claims for compensation.
In a letter dated October 10, 2012, OWCP stated that appellant’s claim for compensation
for the period May 6 through August 11, 2012 was not payable as additional information was
needed from the employing establishment. On October 15, 2012 it stated that the additional
periods of compensation claimed, April 26 through May 6 and August 12 through September 28,
2012, were not currently payable as the employing establishment had not submitted the
necessary information. OWCP also noted that additional medical evidence was necessary for
compensation claims beginning August 11, 2012.
On October 1, 2012 Dr. Tudela stated that appellant continued to work from home and
experienced episodic spasms of the neck, which caused physical impairment at times. He
diagnosed degeneration of cervical intervertebral disc and noted spasm of the trapezius.
Dr. Tudela stated that appellant’s condition was improving and recommended continued massage
and physical therapy.
OWCP authorized compensation benefits for the period April 26 through
August 25, 2012. In a letter dated November 2, 2012, it requested additional medical evidence to
support appellant’s disability claimed from August 26 through September 28, 2012. OWCP
allowed 30 days for a response.
By decision dated December 6, 2012, OWCP denied appellant’s claim for compensation
for the period August 26 through September 28, 2012. It found that the medical evidence from
Drs. Gall and Tudela did not specifically address appellant’s disability for the period in question.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including that any disability or specific condition for which

3

5 U.S.C. §§ 8101-8193.

2

compensation is claimed is causally related to the employment injury.4 The term disability is
defined as the incapacity because of an employment injury to earn the wages the employee was
receiving at the time of the injury, i.e., a physical impairment resulting in loss of wage-earning
capacity.5
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative and substantial medical evidence.6 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work. When a
physician’s statements regarding an employee’s ability to work consist only of repetition of the
employee’s complaints that he or she hurt too much to work, without objective findings of
disability being shown, the physician has not presented a medical opinion on the issue of
disability or a basis for payment of compensation.7 The Board will not require OWCP to pay
compensation for disability in the absence of any medical evidence directly addressing the
specific dates of disability for which compensation is claimed. To do so would essentially allow
employees to self-certify their disability and entitlement to compensation.8
Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical evidence.9 Rationalized medical evidence is medical
evidence which includes a physician’s detailed medical opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the specific employment factors identified by the claimant.10 Neither the fact that a disease
or condition manifests itself during a period of employment nor the belief that the disease or
condition was caused or aggravated by employment factors or incidents is sufficient to establish
causal relationship.11
ANALYSIS
OWCP accepted that appellant developed degeneration of cervical intervertebral disc due
to her employment duties. It authorized compensation benefits through August 25, 2012, but
4

G.T., 59 ECAB 477 (2008); Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

5

20 C.F.R. § 10.5(f); see, e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
6

See Fereidoon Kharabi, 52 ECAB 291 (2001).

7

Id.

8

Id.

9

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

10

Leslie C. Moore, 52 ECAB 132 (2000).

11

Dennis M. Mascarenas, 49 ECAB 215 (1997).

3

requested additional medical evidence supporting her disability after that date. By decision dated
December 6, 2012, OWCP denied appellant’s claim for compensation from August 26 through
September 28, 2012.
The Board finds that appellant has not established that she was disabled for the period
August 26 through September 28, 2012. Appellant’s attending physician, Dr. Tudela, opined on
July 16, 2012 that she was disabled through August 1, 2012. Dr. Gall examined appellant on
July 27, 2012 and found improvement of her discomfort while performing light-duty work four
hours a day. She recommended ergonomic evaluation of appellant’s work space at the
employing establishment. Dr. Gall advised that appellant could return to her regular work. On
October 1, 2012 Dr. Tudela noted that appellant continued to work from home. He noted only
that she experienced periods of disability due episodic spasms of the neck. Dr. Tudela
recommended further treatment.
The medical evidence does not address the specific period of disability claimed. Neither
Dr. Tudela nor Dr. Gall explained whether appellant was disabled on or after August 26, 2012.
Dr. Tudela noted that appellant was continuing to work from home and that she experienced
some periods of disability, but he did not opine that it was medically necessary that appellant
work light duty or provide any list of periods of disability. Appellant has not submitted
sufficient medical evidence to establish that she was disabled for the period August 26 through
September 28, 2012 due to her accepted employment injury. She has not met her burden of
proof to establish that she is entitled to compensation during that period.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C.§ 8218(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish her disability
for the period August 26 through September 28, 2012 as causally related to her accepted
employment injury.

4

ORDER
IT IS HEREBY ORDERED THAT the December 6, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 10, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

